

116 HR 5974 IH: Helicopter Data and Voice Recorder Requirement Act
U.S. House of Representatives
2020-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5974IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2020Mr. Brown of Maryland (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to make it unlawful for any air carrier to operate certain helicopters without a flight data recorder and cockpit voice recorder, and for other purposes.1.Short titleThis Act may be cited as the Helicopter Data and Voice Recorder Requirement Act.2.Helicopter recorders(a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:44741.Helicopter recordersIt shall be unlawful for any air carrier to operate a single or multiengine, turbine-powered helicopter with 1 or more passenger seats and 1 or more pilots without a flight data recorder and cockpit voice recorder that meet the requirements of section 91.609 of title 14, Code of Federal Regulations..(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:44741. Helicopter recorders. .(c)Effective dateThe amendments made by this section shall take effect on the date that is 1 year after the date of enactment of this Act. 